Name: Commission Regulation (EEC) No 68/87 of 11 January 1987 suspending advance fixing of the subsidy for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/2 Official Journal of the European Communities 12. 1 . 87 COMMISSION REGULATION (EEC) No 68/87 of 11 January 1987 suspending advance fixing of the subsidy for colza, rape and sunflower seed Whereas the above situation requires that application of the provisions concerning advance fixing of subsidies for the products concerned be temporarily suspended and that, in accordance with the second paragraph of Article 5 of Regulation (EEC) No 1594/83, certificates should not be issued where the application is lodged between 9 and 14 January 1987, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), and in particular the second subparagraph of Article 8 (3), as amended by Regulation (EEC) No 935/86 (4), Whereas, under Article 8 of Regulation (EEC) No 1594/83, the application of the provisions concerning advance fixing may be suspended if the volume of appli ­ cations for advance fixing of the subsidy does not appear to be related to normal outlets for seeds harvested in the Community and if the certificate applied for has not yet been issued ; Whereas, in view of the monetary situation and the uncertainty reigning on the exchange markets, there is a danger that the continuation of the present system could give rise to speculative operations ; Article 1 Advance fixing of the subsidy for colza, rape and sunflower seed is hereby suspended in the case of certifi ­ cates the application for which is lodged between 9 and 14 January 1987. Article 2 This Regulation shall enter into force on 12 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 133, 13 . 5. 1986, p. 8 . 0 OJ No L 163, 22. 6 . 1983, p. 44. (4) OJ No L 87, 25 . 3 . 1986, p. 5.